DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication:  Original claims filed 9/25/20.  This action is made non-final.
3.	Claims 1-20 are pending in the case.  Claims 1 and 13 are independent claims.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 13-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Troeger (US 20180147981) in view of Kobel (US 20170329438).
Regarding claim 1, Troeger disclose an assist handle assembly for a vehicle, the assist handle assembly comprising:
an assist handle configured to be gripped by a user (see FIG. 17 wherein a user can grab a handle that is gripped by a user);
a connector configured to secure the assist handle assembly to a structural component of the vehicle (Referring now to FIGS. 17-18, there is depicted an accessory lighting assembly shown generally at 410 that is an Illuminated “A” pillar grab handle, according to an aspect of the present invention. At least one handle assembly 412 is connected to the A-pillar 414 by at least one fastener 416. The handle assembly 412 has a handle 418 for a user to grasp. The handle assembly 412 is formed of billet aluminum or other suitable material, paragraph 0078).
Troeger does not disclose a display connected to the assist handle.
However, Kobel discloses wherein an interactive display device positioned in close proximity to one or more vehicle doors on the transit vehicle and adapted to display a visual notification to one or more passengers on the transit vehicle (paragraph 0007).
The combination of Troeger and Kobel would have resulted in the grab handle of Troeger to further incorporate Kobel’s teachings of displaying information to a user.  One would have been motivated to have combined the teachings as a user of Troeger is already interested in providing assistive information to a user from the grab handles.  As such, the combination would have resulted in a predictable invention to one of ordinary skill in the art. 
Regarding claim 2, Troeger discloses wherein the connector is releasable to allow for assembly and disassembly of the assist handle assembly from the vehicle (Referring now to FIG. 19, there is depicted an accessory lighting assembly shown generally at 510 that is an Illuminated “A” pillar grab handle, according to an aspect of the present invention. The assembly 510 is preferably a bolt-on handle. At least one handle 512 is connected to the A-pillar 414 by at least one fastener 520, e.g., bolt. The handle 512 has an area for a user to grasp).
Regarding claim 14, Troeger discloses wherein the connector is releasable to allow for assembly and disassembly of the assist handle assembly to the vehicle (Referring now to FIG. 19, there is depicted an accessory lighting assembly shown generally at 510 that is an Illuminated “A” pillar grab handle, according to an aspect of the present invention. The assembly 510 is preferably a bolt-on handle. At least one handle 512 is connected to the A-pillar 414 by at least one fastener 520, e.g., bolt. The handle 512 has an area for a user to grasp).
Regarding claim 3, Troeger discloses further comprising a power cable for connecting to a vehicle power supply (the lighting portion 712 is battery powered with a sealed, replaceable and/or rechargeable battery. At least one housing 736 containing at least one battery includes an access port and battery cover 738 for selectively replacing or recharging the battery. The battery powers the lighting portion 712. Alternatively, the lighting portion 712 is adaptable for solar power. The housing 736 is connected to at least one attachment portion 716 and/or body portion 728, e.g., by at least one fastener, sewn into a pocket, and/or adhered. Preferably, each housing 736 is connected to the outer attachment portion 716a or 716b over the body portion 728. Preferably, the housing 736 is a two piece housing, as set forth previously, including a first half 44 connected to a second half 46 by at least one fastener 48, e.g., screws, with the strap of the attachment portion 716 and the body portion 728 fabric panel sandwiched between the first and second halves 44,46 and the at least one fastener 48 extending through the strap/panel. While the housing 736 is depicted connected to the outer attachment portion 716a and body portion 728, it is understood that the housing 736 can be connected at any alternative location on the assembly 710 depending on the application without departure from the scope of the present invention. It is also understood that more than one lighting portion 712 can be connected to the housing 712 and powered by the battery (paragraph 0090).
Regarding claim 15, Troeger discloses further comprising a jumper harness for releasably connecting to a vehicle power supply (the lighting portion 712 is battery powered with a sealed, replaceable and/or rechargeable battery. At least one housing 736 containing at least one battery includes an access port and battery cover 738 for selectively replacing or recharging the battery. The battery powers the lighting portion 712. Alternatively, the lighting portion 712 is adaptable for solar power. The housing 736 is connected to at least one attachment portion 716 and/or body portion 728, e.g., by at least one fastener, sewn into a pocket, and/or adhered. Preferably, each housing 736 is connected to the outer attachment portion 716a or 716b over the body portion 728. Preferably, the housing 736 is a two piece housing, as set forth previously, including a first half 44 connected to a second half 46 by at least one fastener 48, e.g., screws, with the strap of the attachment portion 716 and the body portion 728 fabric panel sandwiched between the first and second halves 44,46 and the at least one fastener 48 extending through the strap/panel. While the housing 736 is depicted connected to the outer attachment portion 716a and body portion 728, it is understood that the housing 736 can be connected at any alternative location on the assembly 710 depending on the application without departure from the scope of the present invention. It is also understood that more than one lighting portion 712 can be connected to the housing 712 and powered by the battery (paragraph 0090).
Regarding claim 6, Troeger does not disclose further comprising a communication link.
However, Kobel discloses wherein the door open (DFO) and closed (DFC) signals may be provided by mechanical switches that are activated when the door is in the fully open and fully closed positions. The authorize signal provided by the vehicle driver is generated by a switch located adjacent the vehicle driver. The passenger open request signal may be a switch that is sensitive to the touch by the passenger of the touch bar (FIGS. 1-4) or the lens (FIG. 5). The sensitivity to touch may be based on the change in capacitance sensed by the touch bar or lens. All input signals may have associated electronics that output a digital signal appropriate to the input to the controller (paragraph 0022).
The combination of Troeger and Kobel would have resulted in the grab handle of Troeger to further incorporate Kobel’s teachings of displaying information to a user.  One would have been motivated to have combined the teachings as a user of Troeger is already interested in providing assistive information to a user from the grab handles.  As such, the combination would have resulted in a predictable invention to one of ordinary skill in the art. 
Regarding claim 7, Troeger does not disclose wherein the communication link is configured to communicate with a controller onboard the vehicle.
However, Kobel discloses wherein the door open (DFO) and closed (DFC) signals may be provided by mechanical switches that are activated when the door is in the fully open and fully closed positions. The authorize signal provided by the vehicle driver is generated by a switch located adjacent the vehicle driver. The passenger open request signal may be a switch that is sensitive to the touch by the passenger of the touch bar (FIGS. 1-4) or the lens (FIG. 5). The sensitivity to touch may be based on the change in capacitance sensed by the touch bar or lens. All input signals may have associated electronics that output a digital signal appropriate to the input to the controller (paragraph 0022).
The combination of Troeger and Kobel would have resulted in the grab handle of Troeger to further incorporate Kobel’s teachings of displaying information to a user.  One would have been motivated to have combined the teachings as a user of Troeger is already interested in providing assistive information to a user from the grab handles.  As such, the combination would have resulted in a predictable invention to one of ordinary skill in the art. 
Regarding claim 13, Troeger discloses an assist handle assembly for use in an interior of a vehicle, the assist handle assembly comprising: an assist handle configured to be gripped by a user (see FIG. 17 wherein a user can grab a handle that is gripped by a user);
a connector configured to secure the assist handle assembly to a structural component in the interior of the vehicle (Referring now to FIGS. 17-18, there is depicted an accessory lighting assembly shown generally at 410 that is an Illuminated “A” pillar grab handle, according to an aspect of the present invention. At least one handle assembly 412 is connected to the A-pillar 414 by at least one fastener 416. The handle assembly 412 has a handle 418 for a user to grasp. The handle assembly 412 is formed of billet aluminum or other suitable material, paragraph 0078).
Troeger does not disclose a display connected to the assist handle.
However, Kobel discloses wherein an interactive display device positioned in close proximity to one or more vehicle doors on the transit vehicle and adapted to display a visual notification to one or more passengers on the transit vehicle (paragraph 0007).
Troeger does not disclose a communication link operatively coupled to the display.
However, Kobel discloses wherein the door open (DFO) and closed (DFC) signals may be provided by mechanical switches that are activated when the door is in the fully open and fully closed positions. The authorize signal provided by the vehicle driver is generated by a switch located adjacent the vehicle driver. The passenger open request signal may be a switch that is sensitive to the touch by the passenger of the touch bar (FIGS. 1-4) or the lens (FIG. 5). The sensitivity to touch may be based on the change in capacitance sensed by the touch bar or lens. All input signals may have associated electronics that output a digital signal appropriate to the input to the controller (paragraph 0022).
The combination of Troeger and Kobel would have resulted in the grab handle of Troeger to further incorporate Kobel’s teachings of displaying information to a user.  One would have been motivated to have combined the teachings as a user of Troeger is already interested in providing assistive information to a user from the grab handles.  As such, the combination would have resulted in a predictable invention to one of ordinary skill in the art. 
6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Troeger in view of Kobel in view of Komuro (US 4687072).
Regarding claim 9, Troeger does not disclose wherein the display extends vehicle forward of the assist handle when installed on the vehicle.
However, Komuro discloses wherein in at least FIG. 2, the display is in front of the handle area and extends forward.
The combination of Troeger and Komuro would have resulted in the grab handle of Troeger to further incorporate Komuro’s teachings of displaying information to a user in the form of a display in the front of said handles.  One would have been motivated to have combined the teachings as a user of Troeger is already interested in providing assistive information to a user from the grab handles.  As such, the combination would have resulted in a predictable invention to one of ordinary skill in the art. 
7.	Claim 5 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Troeger in view of Kobel in view of Platz (US 20150199162).
Regarding claim 5, Troeger does not disclose wherein the display comprises a gauge display.
However, Platz discloses wherein digital gauges and may also have a display that displays mapping information, backup video, trip statistics, audio data, computer applications, and the like (paragraph 0001).
The combination of Troeger and Platz would have resulted in the grab handle of Troeger to further incorporate Platz’s teachings of displaying information to a user in the form of a display and/or digital information such as a gauge in the front of said handles.  One would have been motivated to have combined the teachings as a user of Troeger is already interested in providing assistive information to a user from the grab handles.  As such, the combination would have resulted in a predictable invention to one of ordinary skill in the art. 
Regarding claim 17, Troeger does not disclose wherein the display comprises a gauge display.
However, Platz discloses wherein digital gauges and may also have a display that displays mapping information, backup video, trip statistics, audio data, computer applications, and the like (paragraph 0001).
The combination of Troeger and Platz would have resulted in the grab handle of Troeger to further incorporate Platz’s teachings of displaying information to a user in the form of a display and/or digital information such as a gauge in the front of said handles.  One would have been motivated to have combined the teachings as a user of Troeger is already interested in providing assistive information to a user from the grab handles.  As such, the combination would have resulted in a predictable invention to one of ordinary skill in the art. 
8.	Claim 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Troeger in view of Kobel in further view of Sato (US 20190217776).
Regarding claim 4, Troeger does not disclose wherein the display comprises a touchscreen display.
However, Sato discloses wherein in a case where an input device 40 (shown in FIG. 3) such as a touchscreen is provided to add a customizing function of the lighting modes, additional value of the lighting device 1 is further improved. In addition, various conditions of the vehicle can be adopted as a vehicle condition notified by the lighting device 1 other than the conditions adopted in the above embodiment. For example, insufficient closing of the door(s) 22 may be notified by the lighting device 1. Information or condition for economical driving may be notified by the lighting device 1.
The combination of Troeger and Sato would have resulted in the grab handle of Troeger to further incorporate Sato’s teachings of displaying information to a user in the form of a display that is usable by the user in the form of a touchscreen.  One would have been motivated to have combined the teachings as a user of Troeger is already interested in providing assistive information to a user from the grab handles.  As such, the combination would have resulted in a predictable invention to one of ordinary skill in the art. 
Regarding claim 16, Troeger does not disclose wherein the display comprises a touchscreen display.
However, Sato discloses wherein in a case where an input device 40 (shown in FIG. 3) such as a touchscreen is provided to add a customizing function of the lighting modes, additional value of the lighting device 1 is further improved. In addition, various conditions of the vehicle can be adopted as a vehicle condition notified by the lighting device 1 other than the conditions adopted in the above embodiment. For example, insufficient closing of the door(s) 22 may be notified by the lighting device 1. Information or condition for economical driving may be notified by the lighting device 1.
The combination of Troeger and Sato would have resulted in the grab handle of Troeger to further incorporate Sato’s teachings of displaying information to a user in the form of a display that is usable by the user in the form of a touchscreen.  One would have been motivated to have combined the teachings as a user of Troeger is already interested in providing assistive information to a user from the grab handles.  As such, the combination would have resulted in a predictable invention to one of ordinary skill in the art. 
9.	Claim 8, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Troeger in view of Kobel in further view of Helot (US 20220035156).
Regarding claim 8, Troeger does not disclose wherein the communication link comprises a wireless communication link.
However, Helot discloses wherein the control module 36 is connected with the back lighting module 34, as well as with the display screen unit 22, via a respective data communication link 44, for example a wireless data communication link 44, e.g. a WIFI connection, or a wire-bound data communication link 44, e.g. a data bus of motor vehicle 10 (paragraph 0052).
The combination of Troeger and Helot would have resulted in the grab handle of Troeger to further incorporate Helot’s teachings of displaying information to a user via communication to the system of the vehicle.  One would have been motivated to have combined the teachings as a user of Troeger is already interested in providing assistive information to a user from the grab handles.  As such, the combination would have resulted in a predictable invention to one of ordinary skill in the art. 
Regarding claim 18, Troeger does not disclose wherein the communication link comprises a wireless communication link.
However, Helot discloses wherein the control module 36 is connected with the back lighting module 34, as well as with the display screen unit 22, via a respective data communication link 44, for example a wireless data communication link 44, e.g. a WIFI connection, or a wire-bound data communication link 44, e.g. a data bus of motor vehicle 10 (paragraph 0052).
The combination of Troeger and Helot would have resulted in the grab handle of Troeger to further incorporate Helot’s teachings of displaying information to a user via communication to the system of the vehicle.  One would have been motivated to have combined the teachings as a user of Troeger is already interested in providing assistive information to a user from the grab handles.  As such, the combination would have resulted in a predictable invention to one of ordinary skill in the art. 
Regarding claim 19, Troeger does not disclose wherein the wireless communication link is configured to communicate with a controller onboard the vehicle.
However, Helot discloses wherein the control module 36 is connected with the back lighting module 34, as well as with the display screen unit 22, via a respective data communication link 44, for example a wireless data communication link 44, e.g. a WIFI connection, or a wire-bound data communication link 44, e.g. a data bus of motor vehicle 10 (paragraph 0052).
The combination of Troeger and Helot would have resulted in the grab handle of Troeger to further incorporate Helot’s teachings of displaying information to a user via communication to the system of the vehicle.  One would have been motivated to have combined the teachings as a user of Troeger is already interested in providing assistive information to a user from the grab handles.  As such, the combination would have resulted in a predictable invention to one of ordinary skill in the art. 
10.	Claims 10-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Troeger in view of Kobel in further view of Grey (US 20010011836).
Regarding claim 10, Troeger does not disclose wherein the connector is configured to connect to a bracket in an interior portion of the vehicle.
However, Grey discloses wherein each grab handle 6, 7 has a wide elongate U-shaped configuration to facilitate grasping by a passenger, and the free ends of each of the arms 13, 15 of the grab handle 6, 7 are pivotally attached to the box channel 14 by a respective bracket 16, 17, as shown more clearly in FIG. 3A (paragraph 0037).
The combination of Troeger and Grey would have resulted in the grab handle of Troeger to further incorporate Grey’s teachings of utilizing grab handles to receive information from said grab handles. One would have been motivated to have combined the teachings as a user of Troeger is already interested in providing assistive information to a user from the grab handles.  As such, the combination would have resulted in a predictable invention to one of ordinary skill in the art. 
Regarding claim 11, Troeger does not disclose wherein the assist handle comprises one or more proximity sensors.
However, Grey discloses a proximity sensor for sensing the presence of a hand near the grab handle.
The combination of Troeger and Grey would have resulted in the grab handle of Troeger to further incorporate Grey’s teachings of utilizing grab handles to receive information from said grab handles. One would have been motivated to have combined the teachings as a user of Troeger is already interested in providing assistive information to a user from the grab handles.  As such, the combination would have resulted in a predictable invention to one of ordinary skill in the art. 
Regarding claim 20, Troeger does not disclose wherein the assist handle further comprises one or more proximity sensors.
However, Grey discloses a proximity sensor for sensing the presence of a hand near the grab handle.
The combination of Troeger and Grey would have resulted in the grab handle of Troeger to further incorporate Grey’s teachings of utilizing grab handles to receive information from said grab handles. One would have been motivated to have combined the teachings as a user of Troeger is already interested in providing assistive information to a user from the grab handles.  As such, the combination would have resulted in a predictable invention to one of ordinary skill in the art. 
Regarding claim 12, Troeger does not disclose wherein the one or more proximity sensors comprises one or more capacitive sensors.
However, Grey discloses FIGS. 4A and 4B show a second embodiment of a grab handle 106, where components similar to the components of the first embodiment shown incremented by 100. According to this embodiment, the grab handle 106 has a capacitance sensor 124 which uses an electric field 50 to sense or detect the presence of an object, such as a hand of a passenger, sufficiently near or adjacent the grab handle 106.
The combination of Troeger and Grey would have resulted in the grab handle of Troeger to further incorporate Grey’s teachings of utilizing grab handles to receive information from said grab handles. One would have been motivated to have combined the teachings as a user of Troeger is already interested in providing assistive information to a user from the grab handles.  As such, the combination would have resulted in a predictable invention to one of ordinary skill in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID E CHOI/Primary Examiner, Art Unit 2174